DETAILED ACTION
This office action is in response to the initial filing dated November 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP2016-115144; translation provided by applicant) in view of Fung et al. (Fung; US PG Pub #2016/0001781).
As to claim 1, Okada teaches a vehicle state alert apparatus which is used in a vehicle including a vehicle exterior alert apparatus capable of making an alert to a person outside the vehicle (Paragraph [0006] teaches a vehicle status notification device including an external notification device capable of notifying a person outside the vehicle), the vehicle state alert apparatus comprising: 
a state determiner that determines a state of a driver of the vehicle (Paragraph [0006] teaches a state determination unit that determines the state of the driver) and a state of the vehicle (Paragraph [0009] teaches a vehicle state detection unit; Paragraphs [0016] and [0031] teach determining the state of the driver and vehicle); and 
an alert controller that causes the vehicle exterior alert apparatus to make a state alert for communicating the states determined by the state determiner (Paragraph [0006] teaches a notification processing unit causing external notification of the determined state; Paragraph [0045] teaches notifying of both states of the driver and vehicle), 
wherein the states determined by the state determiner include a first state in which an emergency situation is likely to occur (Paragraph [0031] teaches a state of a driver being a high drowsiness state) and a second state in which the first state is likely to occur (Paragraph [0031] teaches a vehicle state being a long running state).
However, Okada does not explicitly teach the alert controller controls a travel state of the vehicle in accordance with the states determined by the state determiner.
In the field of responding to a driver’s state, Fung teaches the alert controller controls a travel state of the vehicle in accordance with the states determined by the state determiner (Paragraphs [0008] and [0206] teaches automatic control of a motor vehicle based on a driver’s state; Paragraph [0708] teaches responding to a driver’s state with an ECU). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okada with the vehicle control of Fung because controlling the response of a vehicle system based on the driver’s state can increase driver alertness (Paragraph [0706]) and increase effectiveness of braking in hazardous situations (Paragraph [0725]), both of which yield the predictable result of increasing safety on the road.
As to claim 2, depending from the vehicle state alert apparatus according to claim 1, Okada teaches wherein the first state is a highly-drowsy state in which a drowsiness level of the driver is at least a predetermined level (Paragraph [0031] teaches a state of a driver being a high drowsiness state), and 
the second state is an extended travel state in which the vehicle has been traveling for at least a predetermined length of time (Paragraph [0031] teaches a vehicle state being a long running state).
As to claim 3, depending from the vehicle state alert apparatus according to claim 1, Okada teaches wherein at least while the driver is driving the vehicle, the alert controller causes the vehicle exterior alert apparatus to continually make a state alert based on a result of the determination by the state determiner (Paragraph [0018] teaches constant external notification based on the state determination).
As to claim 4, depending from the vehicle state alert apparatus according to claim 1, Okada does not explicitly teach wherein when making an alert of the first state, the alert controller causes the vehicle to decelerate.
In the field of responding to a driver’s state, wherein when making an alert of the first state, the alert controller causes the vehicle to decelerate (Paragraphs [0501] and [0732]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okada with the deceleration of Fung because this increase effectiveness of braking in hazardous situations (Paragraph [0725]) which yields the predictable result of increasing safety on the road.
As to claim 5, depending from the vehicle state alert apparatus according to claim 1, Okada does not explicitly teach wherein when making an alert of the first state, the alert controller causes the vehicle to stop.
In the field of responding to a driver’s state, Fung teaches wherein when making an alert of the first state, the alert controller causes the vehicle to stop (Paragraph [0838] teaches controlling a response system to slow down a vehicle until it stops). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okada with the vehicle control of Fung because controlling the response of a vehicle system based on the driver’s state can increase effectiveness of braking in hazardous situations (Paragraph [0725]) which yields the predictable result of increasing safety on the road.
As to claim 6, depending from the vehicle state alert apparatus according to claim 1, Okada teaches wherein the vehicle exterior alert apparatus includes at least one light emitter that emits light (Paragraphs [0061] and [0063]), and 
the alert controller causes the vehicle exterior alert apparatus to make the state alert by causing the light emitter to emit light (Paragraph [0076[).
As to claim 7, depending from the vehicle state alert apparatus according to claim 1, Okada teaches wherein the vehicle exterior alert apparatus includes at least one first audio outputter that outputs audio (Paragraphs [0085] and [0086]), and 
the alert controller causes the vehicle exterior alert apparatus to make the state alert by causing the first audio outputter to output audio (Paragraph [0090]).
As to claim 8, depending from the vehicle state alert apparatus according to claim 1, Okada does not explicitly teach wherein the vehicle exterior alert apparatus is a communication device for communicating with the exterior, and 
the alert controller makes the state alert to an external device via the communication device.
In the field of responding to a driver’s state, Fung teaches wherein the vehicle exterior alert apparatus is a communication device for communicating with the exterior, and 
the alert controller makes the state alert to an external device via the communication device (Paragraphs [0218], [0875], and [0894] teach sending warning information to other vehicle systems, or more broadly, external sources). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okada with the vehicle control of Fung because sending warning information to other vehicles yields the predictable result of increasing safety on the road.
As to claim 9, depending from the vehicle state alert apparatus according to claim 1, Okada teaches wherein the vehicle further includes an in-vehicle apparatus capable of making an alert to the driver, and 
the alert controller causes the in-vehicle apparatus to make the state alert as well (Paragraph [0049]).
As to claim 10, depending from the vehicle state alert apparatus according to claim 9, Okada teaches wherein the alert controller causes the vehicle exterior alert apparatus and the in-vehicle apparatus to make the state alert using different types of alerts (Paragraph [0050]).
As to claim 11, depending from the vehicle state alert apparatus according to claim 9, Okada teaches wherein the in-vehicle apparatus includes a second audio outputter (Paragraphs [0088] and [0089]), and 
the alert controller causes the second audio outputter to output audio in accordance with the state determined by the state determiner (Paragraph [0091]).
As to claim 12, depending from the vehicle state alert apparatus according to claim 9, Okada does not explicitly teach wherein the in-vehicle apparatus includes a safety apparatus, and 
the alert controller controls the safety apparatus in accordance with the state determined by the state determiner.
In the field of responding to a driver’s state, Fung teaches wherein the vehicle exterior alert apparatus is a communication device for communicating with the exterior, and 
the alert controller makes the state alert to an external device via the communication device (Paragraphs [0218], [0875], and [0894] teach sending warning information to other vehicle systems, or more broadly, external sources). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okada with the vehicle control of Fung because sending warning information to other vehicles yields the predictable result of increasing safety on the road.

As to claim 13, depending from the vehicle state alert apparatus according to claim 9, Okada does not explicitly teach wherein the in-vehicle apparatus includes an air conditioning device, and 
the alert controller controls the air conditioning device in accordance with the state determined by the state determiner.
In the field of responding to a driver’s state, Fung teaches wherein the in-vehicle apparatus includes an air conditioning device, and 
the alert controller controls the air conditioning device in accordance with the state determined by the state determiner (Paragraph [0718]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okada with the vehicle control of Fung because this increase driver alertness (Paragraph [0706]) which yields the predictable result of increasing safety on the road.
As to claim 14, depending from the vehicle state alert apparatus according to claim 9, Okada teaches wherein the in-vehicle apparatus includes a lighting device, and 
the alert controller controls the lighting device in accordance with the state determined by the state determiner (Paragraph [0077]).
As to claim 15, depending from the vehicle state alert apparatus according to claim 9, Okada does not explicitly teach wherein the in-vehicle apparatus includes a steering wheel, and 
the alert controller vibrates the steering wheel in accordance with the state determined by the state determiner.
In the field of responding to a driver’s state, Fung teaches wherein the in-vehicle apparatus includes a steering wheel, and 
the alert controller vibrates the steering wheel in accordance with the state determined by the state determiner (Paragraph [0719]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okada with the vehicle control of Fung because this increase driver alertness (Paragraph [0706]) which yields the predictable result of increasing safety on the road.
As to claim 16, Okada teaches a vehicle state alert method which is used in a vehicle including a vehicle exterior alert apparatus capable of making an alert to a person outside the vehicle (Paragraph [0030] teaches a state notification process; Paragraph [0006] teaches a vehicle status notification device including an external notification device capable of notifying a person outside the vehicle), the vehicle state alert method comprising: 
determining a state of a driver of the vehicle (Paragraph [0006] teaches a state determination unit that determines the state of the driver) and a state of the vehicle (Paragraph [0009] teaches a vehicle state detection unit; Paragraphs [0016] and [0031] teach determining the state of the driver and vehicle); and 
causing the vehicle exterior alert apparatus to make a state alert for communicating the determined states (Paragraph [0006] teaches a notification processing unit causing external notification of the determined state; Paragraph [0045] teaches notifying of both states of the driver and vehicle), 
wherein the determined states includes a first state in which an emergency situation is likely to occur (Paragraph [0031] teaches a state of a driver being a high drowsiness state) and a second state in which the first state is likely to occur (Paragraph [0031] teaches a vehicle state being a long running state).
However, Okada does not explicitly teach controlling a travel state of the vehicle in accordance with the determined states.
In the field of responding to a driver’s state, Fung teaches controlling a travel state of the vehicle in accordance with the determined states (Paragraphs [0008] and [0206] teaches automatic control of a motor vehicle based on a driver’s state). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okada with the vehicle control of Fung because controlling the response of a vehicle system based on the driver’s state can increase driver alertness (Paragraph [0706]) and increase effectiveness of braking in hazardous situations (Paragraph [0725]), both of which yield the predictable result of increasing safety on the road.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Breed et al. (US PG Pub #2006/0284839)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688